Exhibit 10.1

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

Dated as of November 21, 2006

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(“Amendment No. 1”) is by and among FIRST COMMUNITY BANCORP, a corporation
formed under the laws of the State of California (“Borrower”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), with a banking
office at 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, and it amends
and supplements that certain Amended and Restated Revolving Credit Agreement,
dated as of August 3, 2006 (as amended to date, and as it may be further
amended, restated or  otherwise modified from time to time, the “Credit
Agreement”), by and between Borrower and Lender.

RECITAL

The parties desire to amend and supplement the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the Recital, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Credit Agreement.  All
references to the Credit Agreement contained in the Note, the Pledge Agreement
and the other agreements, documents and instruments referred to in the Credit
Agreement shall, upon fulfillment of the conditions specified in section 3
below, mean the Credit Agreement as amended by this Amendment No. 1.

2.             Amendments.  The Credit Agreement is amended as follows:

(a)           Section 2.1(a)(ii)(B) of the Credit Agreement is amended by
deleting the percent “one and one-half percent (+1.50%)” therein and inserting
the amount “nine hundredths of a percent (+0.90%)” in its place.

(b)           Section 2.1(a)(iii)(B) of the Credit Agreement is amended by
deleting the percent “one and one-half percent (+1.50%)” therein and inserting
the amount “one and one-quarter percent (+1.25%)” in its place.

(c)           Section 4.15 of the Credit Agreement is amended by deleting
“Pacific Western National Bank” therein and inserting “Pacific Western Bank” in
its place.


--------------------------------------------------------------------------------




 

(d)           Section 5.11 of the Credit Agreement is amended by deleting
“Pacific Western National Bank” therein and inserting “Pacific Western Bank” in
its place.

(e)           Section 7.1(e) of the Credit Agreement is amended by deleting
“Pacific Western National Bank” therein and inserting “Pacific Western Bank” in
its place.

3.             Effectiveness of the Amendment.  This Amendment No. 1 shall
become effective upon execution and delivery hereof by the parties and receipt
by the Lender of:

(a)           an amendment to the Pledge Agreement, duly executed by Borrower
and Lender;

(b)           the original stock certificates evidencing the Pledged Shares; and

(c)           stock power, duly executed in the blank.

4.             Limited Waiver.  Notwithstanding anything contained in the Credit
Agreement to the contrary, Lender consents to (a) the conversion of Pacific
Western Bank from a nationally chartered bank to a California state chartered
bank under the name of “Pacific Western Bank”, (b) the withdrawal (and filing of
notice with the Federal Reserve Bank of San Francisco) by Pacific Western Bank
from the Federal Reserve System and becoming a “nonmember” bank, (c) the
acquisition by Borrower of Community Bancorp, (d) the merger of Community
National Bank into First National Bank, and (e) the merger of First National
Bank into Pacific Western Bank.  Borrower agrees that except as set forth in the
previous sentence, nothing contained herein shall be construed by Borrower as a
waiver by Lender of Borrower’s compliance with each representation, warranty or
covenant contained in the Credit Agreement and that no waiver of any provision
of the Credit Agreement by Lender has occurred.  Borrower further agrees that,
except as set forth in the first sentence of this Section 4, nothing contained
herein shall impair the right of Lender to require strict performance by
Borrower of the Credit Agreement.

5.             Representations and Warranties.  Borrower represents and warrants
to Lender that:

(a)           The execution and delivery of this Amendment No. 1 (a) is within
its corporate powers, (b) has been duly authorized by all proper corporate
action, (c) has received any and all necessary governmental approvals; and (d)
does not and will not contravene or conflict with any provision of law or
charter or by-laws of Borrower or any agreement affecting Borrower or its
property.  This Amendment No. 1 when executed and delivered will be, legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with its terms.

(b)           The representations and warranties contained in the Credit
Agreement are correct and complete as of the date of this Amendment No. 1, and
no condition or event exists or act has occurred that, with or without the
giving of notice or the passage of time, would constitute an Unmatured Event of
Default or Event of Default under the Credit Agreement.

2


--------------------------------------------------------------------------------




 

6.             Miscellaneous.

(a)           Expenses and Fees. Borrower agrees to pay on demand all
out-of-pocket costs and expenses paid or incurred by Lender in connection with
the negotiation, preparation, execution and delivery of this Amendment No. 1,
and all amendments, forms, certificates agreements, documents and instruments
related hereto and thereto, including the reasonable fees and expenses of
Lender’s counsel.

(b)           Amendments and Waivers.  This Amendment No. 1 may not be changed
or amended orally, and no waiver hereunder may be oral, but any change or
amendment hereto or any waiver hereunder must be in writing and signed by the
party or parties against whom such change, amendment or waiver is sought to be
enforced.

(c)           Headings.  The headings in this Amendment No. 1 are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Amendment No. 1.

(d)           Affirmation.  Each party hereto affirms and acknowledges that the
Credit Agreement as amended by this Amendment No. 1 remains in full force and
effect in accordance with its terms.

(e)           Counterparts.  This Amendment No. 1 may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.

[remainder of page intentionally left blank; signature page follows]

 

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Amended and Restated Revolving Credit Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

FIRST COMMUNITY BANCORP

 

 

 

 

 

By:

/s/ Victor R. Santoro

 

 

 

Victor R. Santoro, Executive Vice President

 

 

and Chief Financial Officer

 

 

 

 

Address for notices:

 

 

 

10250 Constellation Blvd., Suite 1640

 

Los Angeles, CA 90067

 

Attention:  Chief Financial Officer

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jon B. Beggs

 

 

 

Jon B. Beggs, Vice President

 

 

Signature Page to Amendment No. 1 to Amended and Restated Revolving Credit
Agreement


--------------------------------------------------------------------------------